MoGown, J.
The complaint alleges that between and inclusive of the months of March and December, 1891, the plaintiff paid over to the defendant, and the defendant received and obtained from the plaintiff, the sum of three hundred and thirty-eight and seventy-five-hundredths dollars ($338.75) which the defendant agreed to devote to, and to use in the payment and discharge of certain expenses in the conduct of the business of the plaintiff, as the same might during said period accrue. That the defendant in violation of said agreement did not devote said money, or use the same, or devote or use any part thereof, in the payment of any of the said expenses, but on the contrary, he converted and appropriated the same to his use. Also alleges demand, before the commencement of the action, made upon defendant to refund and repay same, and the neglect and refusal so to do, and that defendant has reserved and appropriated the said sum to his own use, to plaintiff’s damage of three hundred and thirty-eight and seventy-five-lmndredths dollars ($338.75), for which amount it demands judgment. The defendant in his answer, denies the conversion, and denies that he has reserved and appropriated the said sum for his own use, and admits the demand and his refusal to refund and repay same to the plaintiff, and alleges that he was appointed cashier of the said plaintiff, and was authorized to expend out of the moneys to be furnished him, the sum of ten dollars ($10) in each and every week for the expenses of, and attendance at the office of the plaintiff; also that during the time mentioned in plaintiff’s complaint, plaintiff paid to him as such cashier, for the purpose aforesaid, divers sums of money, amounting to said sum of three hundred and thirty-eight and seventy-five-hundredths dollars ($338.75), and that the same was thereafter and from week to week, during the time aforesaid, wholly paid out and expended by him for the purpose for which the same was furnished to him *481as aforesaid. On or about Hovember 19, 1892, in pursuance of a demand made by plaintiffs attorney, defendant served upon said plaintiffs attorney, a bill of particulars (verified) of moneys expended by him as follows:
“ To paid to G-. M. Muren, Esq., each week from March 23d, 1891, to and including September 19th, 1891, for his salary and his disbursements, for postage, express charges, advertising and incidental expenses, in the plaintiff’s business, the sum of ten (§10) dollars, in all, twenty-six payments of ten
dollars each................................. §260 00
“To retained by F. A. Bartlett, this defendant, to him,' for postage and for his attendance at the office of the bank from September 19th, 1891, to
Hovember 14th, 1891........................ 78 75
“ And for such labor and services................ 300 00
On a motion made for a further and additional bill of particulars, and on an affidavit made by Hiram R. Huís», the secretary of the plaintiff corporation, and upon the complaint, answer and reply herein, in support of said motion, and the affidavit of the defendant in opposition thereto, an order was made on the 9th day of December, 1892, and it was ordered:
“ That the said motion be, and the same is hereby granted, and the defendent is hereby ordered and required * * * to furnish * * *" a further and additional bill of particulars herein, in which bill of particulars, shall be separately stated, how much money was by the defendant paid to, or is claimed by the defendant to have been paid to, Gr. M. Muren, Esq., for the salary of the said Muren in each week from the 23d day of March, 1891, to and including the 19th day of September, 1891, and separately how much was by the defendant paid to, or is by him claimed to have been paid by him in each week during said period to said Muren for the disbursements of said Muren, particularly ‘setting forth separately, each payment to said Muren for postage, express charges, advertising and incidental expenses, and specifically *482of .what such incidental expenses consisted of, stating the amount of each separately, and giving the dates, respectively of each of the twenty-six payments referred to in the first paragraph .of the bill of particulars heretofore served herein.
“ And further in which additional bill of particulars shall be stated separately, what sums the defendant retained for postage and incidental expenses, and of what said incidental expenses consisted, stating the amounts of each separately, and the dates respectively, when the defendant retained each and all of said sums for postage and incidental expenses.
“ And that on failure to furnish such further bill of particulars, he be precluded from giving upon the trial, evidence of any matters contained in paragraph third of his answer, relating to payments of expenditures of the said sum of $338.75.”
From this order defendant appeals.
Defendant in his affidavit, avers, that on or about February 3, 1891, he “ was appointed day officer or cashier of the plaintiff. That at a meeting of the plaintiff * * * on or about the 21st day of March, 1891, * * * it was
“ Resolved, that the day officer be authorized to expend the sum of ten dollars per week for the necessary expenses, attendance at, and in the business of the office of the bank.” That immediately thereafter, defendant, with the approval of the plaintiff, employed Mr. Muren, and that he was employed during the times mentioned in his answer, and in his bill of particulars. .That he “ understood said resolution to mean * * * that the said sum of ten dollars had been appropriated to be paid each week for the clerk hire and incidental expenses of the plaintiff.” That defendant, therefore, agreed upon no fixed salary to be paid to the said Mr. Muren, but arranging with Mr. Muren, that whatever remained of the ten dollars after paying for postage, expressage and advertisements, and other incidental expenses of the office, should be retained by Mr. Muren as his compensation for his services; that deponent kept no account of such incidental expenses, but each week during the time that Mr. Muren was so *483employed by him, he paid Mr. Muren ten dollars, and charged the same ten dollars to office expenses. “ That he is unable to give any itemized account of the incidental expenses of the ■plaintiff’s office during that timo.” That Muren left plaintiffs employ on or about the 19th day of September, 1891. That from that date to the 14th day of Hovember, 1891, this deponent received the ten-dollar weekly allowance from the plaintiff, paid the various incidental expenses of the office of the bank, and retained the balance, as he verily believes he was empowered by such resolution, and had a right to do. <c That deponent kept no itemized statement of said incidental expenses. * "x* * That deponent is; therefore, unable to give an itemized statement of such incidental expenses during the pei’iod he was alone in the office.” The complaint (paragraph 3) alleges conversion on the part of the defendant, of the said sum of three hundred and thirty-eight and seventyiive-hundredths dollars ($338.Y5). The answer specifically denies the conversion.
Defendant’s inability to give the bill of particulars required by the order, at folios 10, 11 and 12, is positively sworn to by defendant in his affidavit, at pages 12 and 13, and not contradicted by the plaintiff, and plaintiff does not in any manner show that the defendant can give the information.
The law will not compel a party to do an impossible thing; to do that which he cannot do. Should -¡¿he order appealed from remain in force, then by reason of his inability to comply with the order, he is precluded from giving any evidence whatever to sustain his defense, as set up in his answer, or in defense to a charge of conversion, on which he can be subjected to imprisonment. If the defendant cannot give a more particularized bill than he has already given, then it certainly would not he in further emee of justice to deprive him of his defense, and refuse him a hearing, when the case is brought on for trial.
The ordering of a bill of particulars is in the discretion of the court. It must be a sound discretion, and in furtherance of justice, and within the application of legal principles.
*484In Butler v. Mann, 9 Abb. N. C. 50, Ingalls, J., says r “ The power (to direct a bill of particulars) thus conferred should be prudently employed. * * * This statute, if
judicially enforced, will be of great value, otherwise, it will prove mischievous and oppressive.”
In Ammidown v. Centwry Rubber Co., 59 24. Y. Super. Ct. 460, the facts were almost identical with the case at bar. McAdam, J., in his opinion, at page 469, says: “ The rubber company by the affidavit of its treasurer, proves this in effect, when he swears, that ‘he is utterly unable to furnish any particulars in the matter further than he has already furnished; that he has made a thorough examination of his books, but he is not able to add anything to what the bills of particulars already served contain.’ If the rubber company cannot give a more particularized bill than it has already given, it is certainly not in furtherance of justice to strike out its defense and refuse it a hearing when the action is called for trial. The law never requires a party to do an impossible thing, under the penalty of being denied a hearing in defense of its right to liberty or property.”
For the reasons above stated, the order appealed from should be reversed, with costs to the appellant to abide the event.
Van Wyck and Fitzsimons, JJ., concur.
Order reversed.'